 


109 HR 3151 IH: To amend part D of title XVIII of the Social Security Act to remove the exclusion of benzodiazepines from required coverage under the Medicare prescription drug program.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3151 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Cardin (for himself and Mr. Ramstad) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part D of title XVIII of the Social Security Act to remove the exclusion of benzodiazepines from required coverage under the Medicare prescription drug program. 
 
 
1.Removal of exclusion of benzodiazepines from required coverage under the medicare prescription drug program 
(a)In generalSection 1860D–2(e)(2) of the Social Security Act (42 U.S.C. 1395w–102(e)(2)) is amended— 
(1)by striking subparagraph (E) and inserting subparagraphs (E) and (J); and 
(2)by inserting and benzodiazepines after smoking cessation agents. 
(b)Review of benzodiazepine prescription policies to assure appropriateness and to avoid abuseThe Secretary of Health and Human Services shall review the policies of medicare prescription drug plans (and MA–PD plans) under parts C and D of title XVIII of the Social Security Act regarding the filling of prescriptions for benzodiazepine to ensure that these policies are consistent with accepted clinical guidelines, are appropriate to individual health histories, and are designed to minimize long term use, guard against over-prescribing, and prevent patient abuse. 
(c)Development by medicare quality improvement organizations of educational guidelines for physicians regarding prescribing of benzodiazepinesThe Secretary of Health and Human Services shall provide, in contracts entered into with medicare quality improvement organizations under part B of title XI of the Social Security Act, for the development by such organizations of appropriate educational guidelines for physicians regarding the prescribing of benzodiazepines. 
(d)Effective dateThe amendments made by this section shall be effective as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173).  
 
